DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.
 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15, 17, 21-24, 33-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no sufficient support in the instant specification, as originally filed, for the following limitations:
In the instant claim 14, “the first solution is prepared at an elevated temperature in a range of between sixty-five and seventy-five degrees Celsius”; in the instant specification, as shown in Figure 2, the potassium hexafluoromanganate is mixed with hydrofluoric acid at an elevated temperature (note also paragraph [0053]); however, there is no clear disclosure that the claimed “first solution” is prepared at an elevated temperature when the first solution is obtained by other methods (note the instant claims 22-24), not by dissolving the potassium hexafluoromanganate into hydrofluoric acid. 
In the instant claim 14, “adding a potassium containing solution to the filtrate while maintaining the elevated temperature to form a second solution”; in the instant specification, as shown in Figure 2, the potassium bifluoride is mixed into the solution of potassium hexafluoromanganate (note also paragraph [0045]); however, there is no disclosure that the step of “maintaining the elevated temperature”.  The instant specification further discloses that in addition to or instead of adding the potassium containing solution to the potassium hexafluoromanganate solution, the potassium hexafluoromanganate solution can be cooled.  The potassium hexafluoromanganate solution can be cooled by placing the container holding the solution in a bath formed by water and ice (e.g. an ice bath) or by otherwise exposing the solution to a temperature that is approximately zero degrees Celsius or at another temperature that is cooler than the elevated temperature at which the potassium hexafluoromanganate is mixed into the hydrofluoric acid (note paragraph [0053]).  The temperature of the cooling step (i.e. “cooler than the elevated temperature at which the potassium hexafluoromanganate is mixed into the hydrofluoric acid) does not provide sufficient support for the “maintaining the elevated temperature” for the step of adding a potassium containing solution to the filtrate, for example, if the temperature for the obtaining step were 65oC, the temperature of the adding step could be lowered to 55oC and the cooling step could be at 10oC, which would still be lower than the temperature of the obtaining step without “maintaining the elevated temperature” for the step of adding the potassium containing solution to the filtrate.

In the instant claim 35,  “the addition of the potassium containing solution to the filtrate reduces the solubility of potassium hexafluoromanganate”; the instant specification does disclose that the “second solution of one or more potassium fluoride (KF) or potassium bifluoride (KHF2) in hydrofluoric acid (HF) to the filtrate” (note paragraph [0081]); however, the instant specification only discloses that the “addition of the potassium bifluoride solution to the potassium hexafluoromanganate solution decreases the solubility of the potassium hexafluoromanganate in the solution” (note paragraph [0046]).  There is no clear disclosure in the instant specification that the use of KF alone, without the presence of HF, would achieve the same effect as the potassium bifluoride.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15, 17, 21-24, 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant claim 14, it is unclear if the “crystallizing” is taken place in the step of adding a potassium containing solution to the filtrate or in the step of cooling the second solution or both.
In the instant claim 17, it is unclear if the step of “saturating the filtrate” is carried out before or after the “crystallizing the filtrate” as required in the independent claim 14.  If the saturating the filtrate is carried out before the crystallizing, the filtrate would be subjected to “saturating at an elevated temperature and subsequently cooling the filtrate” according the instant claim 17 before the step of adding the potassium containing solution to the filtrate to form a second solution and cooling the second solution according to the instant independent claim 14; it is unclear how the step of adding the potassium containing solution could be carried out “while maintaining the elevated temperature” while there is a cooling step before such step.


Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive.
For the 112 rejection:
The 112(a) is revised as stated above in view of Applicants’ amendments to the claims.
The new 112(b) rejection is made as stated above.

For the 103 rejection:
The art rejection is withdrawn in view of Applicants’ amendments to the claims.  However, in the event that the claims would be further amended to overcome the 112 rejections, the previous or new art rejection(s) may be applied/re-applied.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        July 30, 2022